DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim recites, in part, “wherein the executing of the one or more operational commands is performed in response to determining that the vehicle is no longer blocked.” Claim 3 depends from claim 1, which recites, as a method step, “executing, by a control circuit of the vehicle, the one or more operational commands, the executing of the operational commands comprising maneuvering the vehicle along a path that is unblocked by the object.” 
In claim 3 therefore, which incorporates all the limitations of claim 1, it is unclear if the step of “executing, by a control circuit of the vehicle, the one or more operational commands, the executing of the operational commands comprising maneuvering the vehicle along a path that is unblocked by the object” is executed or not under certain conditions. In other words, the step is positively recited as a required element of the claimed method. However, based on the above-noted limitation of claim 3, it is unclear what happens in the case that the vehicle remains blocked. When the vehicle remains blocked, under the limitation of claim 3, the execution step is never performed. However, as noted above, the execution step is a required element of the claimed method. 
As such, the claim limitation is indefinite, as it is unclear if the execution step is a required step of the claimed method or not. Appropriate clarification is required. 

Regarding claim 5, the claim recites “the vehicle’s trajectory”  in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 6-7, these claims depend from claim 5 and are therefore rejected for the same reasons as claim 5 above, as they do not cure the deficiencies of claim 5 noted above. 

Further regarding claim 6, the claim recites “one or more probabilities for the one or more objects” in lines 10-11. Claim 6 depends from claim 5, which recites “assigning … a plurality of probabilities to the plurality of objects.” It is unclear if the “one or more probabilities” recited in claim 6 is the same, part of, or independent from the “plurality of probabilities” recited in claim 5. 
The claim further recites “the one or more probabilities” in lines 12-13 and 14. It is unclear if these recitations of “one or more probabilities” refer to the “one or more probabilities” recited in lines 10-11, the “plurality of probabilities” recited in claim 5, or to both. 
Appropriate clarification is required. 

Regarding claim 8, the claim recites “the vehicle” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 9-14, these claims depend from claim 8 and are therefore rejected for the same reasons as claim 8, as they do not cure the deficiencies of claim 8 noted above. 

Further regarding claim 12, the claim recites “the vehicle’s trajectory”  in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claims 13-14, these claims depend from claim 12 and are therefore rejected for the same reasons as claim 12 above, as they do not cure the deficiencies of claim 12 noted above. 

Further regarding claim 13, the claim recites “one or more probabilities for the one or more objects” in line 8. Claim 13 depends from claim 12, which recites “assign a plurality of probabilities to the plurality of objects.” It is unclear if the “one or more probabilities” recited in claim 13 is the same, part of, or independent from the “plurality of probabilities” recited in claim 12. 
The claim further recites “the one or more probabilities” in lines 9 and 10. It is unclear if these recitations of “one or more probabilities” refer to the “one or more probabilities” recited in line 8, the “plurality of probabilities” recited in claim 12, or to both. 
Appropriate clarification is required. 

Regarding claim 19, the claim recites “the vehicle’s trajectory”  in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 20, the claim depends from claim 19 and is therefore rejected for the same reason as claim 19, as claim 20 does not cure the deficiencies of claim 19 noted above. 
Additionally, the claim recites “one or more probabilities for the one or more objects” in line 7. Claim 20 depends from claim 19, which recites “assign a plurality of probabilities to the plurality of objects.” It is unclear if the “one or more probabilities” recited in claim 20 is the same, part of, or independent from the “plurality of probabilities” recited in claim 19. 
The claim further recites “the one or more probabilities” in lines 7 and 8. It is unclear if these recitations of “one or more probabilities” refer to the “one or more probabilities” recited in line 7, the “plurality of probabilities” recited in claim 19, or to both. 
Appropriate clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al. (United States Patent No. US 10889295 B2) [hereinafter “Paris”] in view of Bremkens et al. (United States Patent Application Publication No. US 2018/0244275 A1) [hereinafter “Bremkens”].

Regarding claim 1, Paris teaches a computer implemented method (see claims 1, 19, and 28) comprising:
receiving, by one or more processors of a vehicle, sensor data representing a plurality of objects in an environment of the vehicle (see Col. 4, line 21 to Col. 5, line 35);
determining, by the one or more processors, that the vehicle is blocked by an object of the plurality of objects (see Col. 5, line 60 to Col. 6, line 22; Col. 8, line 48 to Col. 9, line 45);
determining, by the one or more processors, probable locations for objects within the plurality of objects based on the sensor data and a timestamp of the sensor data (steps S130, S140, S132, S142; see also Col. 5, line 60 to Col. 8, line 20).

Paris does not expressly teach generating, by the one or more processors, one or more operational commands for the vehicle while the vehicle is blocked, the generating of the one or more operational commands based on the probable locations of objects within the plurality of objects, and executing, by a control circuit of the vehicle, the one or more operational commands, the executing of the operational commands comprising maneuvering the vehicle along a path that is unblocked by the object. 
Paris teaches generating a path for the autonomous vehicle to follow, while the vehicle is blocked, based on the probable locations of objects within the plurality of objects, and controlling the autonomous vehicle to maneuver along the path that is unblocked by the object (see Col. 8, line 1 to Col. 9, line 45; see also Col. 12, line 29 to Col. 13, line 45; see also Col. 14, line 59 to Col. 16, line 19). However, Paris does not expressly teach generating “operational commands”, but rather a path for the vehicle. 
Bremkens also generally teaches a method for determining a trajectory for a vehicle to follow when the vehicle is blocked (see Abstract). Bremkens teaches that once a trajectory for the vehicle has been determined, the vehicle computing system generates commands that are executed by vehicle actuators to autonomously control the vehicle to follow the generated trajectory (see [0036] and [0085]-[0087]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Paris so as to generate operational commands for the vehicle to follow the generated trajectory based on probable locations of objects within the plurality of objects, while the vehicle is blocked, and execute the operational commands to maneuver the vehicle along the generated trajectory that is unblocked by the object, in view of Bremkens, in order to have the autonomous vehicle of Paris follow the generated trajectory. 

Regarding claim 2, the combination of Paris and Bremkens further teaches determining, by the one or more processors, that the vehicle is no longer blocked; in response to determining that the vehicle is no longer blocked, determining, by the one or more processors, an amount of time elapsed from when the one or more operational commands were generated; determining, by the one or more processors, whether the amount of time elapsed meets a threshold time; and in response to determining that the amount of time elapsed meets the threshold time, regenerating, by the one or more processors, the one or more operational commands (see Col. 16, line 21 to Col. 17, line 25 of Paris).

Regarding claim 3, the combination of Paris and Bremkens further teaches receiving, by the one or more processors, updated sensor data; determining, by the one or more processors, that the vehicle is no longer blocked based on the updated sensor data, wherein the executing of the one or more operational commands is performed in response to determining that the vehicle is no longer blocked (see Col. 13, line 20 to Col. 17, line 3 of Paris). 

Regarding claim 4, the combination of Paris and Bremkens further teaches determining, by the one or more processors, that a threshold amount of time has passed from a time when the one or more operational commands for the vehicle were generated, the determining that the threshold amount of time has passed performed prior to the vehicle being unblocked; receiving, by the one or more processors, updated sensor data; and updating, by the one or more processors, the one or more operational commands based on the updated sensor data (see Col. 12, line 20 to Col. 13, line 45 of Paris; note that the sensor data and pedestrian path prediction are “regularly recalculated; see also Col. 16, line 20 to Col. 17, line 3 of Paris, wherein if the pedestrian still blocks the vehicle after the delay timer expires, the autonomous vehicle can “adjust the planned route”, i.e. recalculate the path). 

Regarding claim 5, the combination of Paris and Bremkens further teaches assigning, by the one or more processors, a plurality of probabilities to the plurality of objects, each probability indicating how likely a corresponding object is to interfere with the vehicle’s trajectory, wherein each probability is based on location and velocity of a corresponding object (see Col. 5, line 60 to Col. 8, line 20 of Paris; note that “the autonomous vehicle can implement the foregoing process for each pedestrian detected in the scene around the autonomous vehicle). 

Regarding claim 6, the combination of Paris and Bremkens, as applied to claim 1 above, does not expressly teach the generating of the one or more operational commands for the vehicle comprises: generating, by the one or more processors, a plurality of possible trajectories for the vehicle; selecting, by the one or more processors, a first trajectory of the plurality of possible trajectories; identifying, by the one or more processors, one or more objects of the plurality of objects for the first trajectory, the one or more objects having been determined to interfere with the first trajectory; receiving, by the one or more processors, one or more probabilities for the one or more objects; determining, by the one or more processors, whether any of the one or more probabilities meet a threshold; and in response to determining that any of the one or more probabilities meet the threshold, removing, by the one or more processors, the first trajectory from consideration for the vehicle's trajectory.
However, Bremkens teaches generating a plurality of possible trajectories for the vehicle ([0057]-[0060]). Bremkens teaches a first trajectory of the plurality is selected, and it is determined whether that trajectory is blocked by an object of a plurality of objects in the environment (see [0074]-[0078]). Bremkens teaches that trajectories that are blocked by an object of the plurality of objects are discarded from consideration (“yes” at block 435 leads to steps 470 and 475; see [0075] and [0085]-[0087]). 
As noted above, Paris teaches a trajectory is blocked by an object when the probability (“confidence”) of the object existing within a threshold distance of the trajectory is above a threshold (see at least Col. 6, lines 3-22; Col. 8, lines 1-15; Col. 9, lines 1-28).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Paris such that the generating of the one or more operational commands for the vehicle comprises: generating, by the one or more processors, a plurality of possible trajectories for the vehicle; selecting, by the one or more processors, a first trajectory of the plurality of possible trajectories; identifying, by the one or more processors, one or more objects of the plurality of objects for the first trajectory, the one or more objects having been determined to interfere with the first trajectory; receiving, by the one or more processors, one or more probabilities for the one or more objects; determining, by the one or more processors, whether any of the one or more probabilities meet a threshold; and in response to determining that any of the one or more probabilities meet the threshold, removing, by the one or more processors, the first trajectory from consideration for the vehicle's trajectory, in view of Paris, as Paris teaches doing so allows the vehicle to efficiently find a safe trajectory and prevents the vehicle from being stuck indefinitely. 

Regarding claim 7, the combination of Paris and Bremkens further teaches receiving, by the one or more processors, updated sensor data comprising updated locations and updated velocities of one or more objects of the plurality of objects, and updating, by the one or more processors, the plurality of probabilities based on the updated sensor data (see Col. 12, line 20 to Col. 13, line 45 of Paris; see also blocks S132, S142 of Paris). 

Regarding claim 8, the combination of Paris and Bremkens, as applied to claim 1 above, teaches a non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors, the one or more programs including instructions which, when executed by the one or more processors, cause the one or more processors to (see claim 28 of Paris):
receive sensor data representing a plurality of objects in an environment of the vehicle (see Col. 4, line 21 to Col. 5, line 35 of Paris);
determine that the vehicle is blocked by an object of the plurality of objects (see Col. 5, line 60 to Col. 6, line 22 of Paris; Col. 8, line 48 to Col. 9, line 45 of Paris);
determine probable locations for objects within the plurality of objects based on the sensor data and a timestamp of the sensor data (steps S130, S140, S132, S142 of Paris; see also Col. 5, line 60 to Col. 8, line 20 of Paris);
generate one or more operational commands for the vehicle while the vehicle is blocked, the generating of the one or more operational commands based on the probable locations of objects within the plurality of objects (see Col. 8, line 1 to Col. 9, line 45 of Paris; see also Col. 12, line 29 to Col. 13, line 45 of Paris; see also Col. 14, line 59 to Col. 16, line 19 of Paris; see also [0036] and [0085]-[0087] of Bremkens and the rejection of claim 1 above); and
execute, by a control circuit of the vehicle, the one or more operational commands, the executing of the operational commands comprising maneuvering the vehicle along a path that is unblocked by the object (see Col. 8, line 1 to Col. 9, line 45 of Paris; see also Col. 12, line 29 to Col. 13, line 45 of Paris; see also Col. 14, line 59 to Col. 16, line 19 of Paris; see also [0036] and [0085]-[0087] of Bremkens and the rejection of claim 1 above).

Regarding claim 9, the combination of Paris and Bremkens further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to determine that the vehicle is no longer blocked; in response to determining that the vehicle is no longer blocked, determine an amount of time elapsed from when the one or more operational commands were generated; determine whether the amount of time elapsed meets a threshold time; and in response to determining that the amount of time elapsed meets the threshold time, regenerate the one or more operational commands (see Col. 16, line 21 to Col. 17, line 25 of Paris).

Regarding claim 10, the combination of Paris and Bremkens further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to receive updated sensor data; determine that the vehicle is no longer blocked based on the updated sensor data, wherein the executing of the one or more operational commands is performed in response to determining that the vehicle is no longer blocked (see Col. 13, line 20 to Col. 17, line 3 of Paris). 

Regarding claim 11, the combination of Paris and Bremkens further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to determine that a threshold amount of time has passed from a time when the one or more operational commands for the vehicle were generated, the determining that the threshold amount of time has passed performed prior to the vehicle being unblocked; receive updated sensor data; and update the one or more operational commands based on the updated sensor data (see Col. 12, line 20 to Col. 13, line 45 of Paris; note that the sensor data and pedestrian path prediction are “regularly recalculated; see also Col. 16, line 20 to Col. 17, line 3 of Paris, wherein if the pedestrian still blocks the vehicle after the delay timer expires, the autonomous vehicle can “adjust the planned route”, i.e. recalculate the path). 

Regarding claim 12, the combination of Paris and Bremkens further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to assign a plurality of probabilities to the plurality of objects, each probability indicating how likely a corresponding object is to interfere with the vehicle’s trajectory, wherein each probability is based on location and velocity of a corresponding object (see Col. 5, line 60 to Col. 8, line 20 of Paris; note that “the autonomous vehicle can implement the foregoing process for each pedestrian detected in the scene around the autonomous vehicle). 

Regarding claim 13, the combination of Paris and Bremkens, as applied to claim 6 above, further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to: generate a plurality of possible trajectories for the vehicle; select a first trajectory of the plurality of possible trajectories; identify one or more objects of the plurality of objects for the first trajectory, the one or more objects having been determined to interfere with the first trajectory; receive one or more probabilities for the one or more objects; determine whether any of the one or more probabilities meet a threshold; and in response to determining that any of the one or more probabilities meet the threshold, remove the first trajectory from consideration for the vehicle's trajectory (see at least Col. 6, lines 3-22, Col. 8, lines 1-15, and Col. 9, lines 1-28 of Paris; see also [0057]-[0060], [0074]-[0078], and [0085]-[0087] of Bremkens and the rejection of claim 6 above).

Regarding claim 14, the combination of Paris and Bremkens further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to receive updated sensor data comprising updated locations and updated velocities of one or more objects of the plurality of objects, and update the plurality of probabilities based on the updated sensor data (see Col. 12, line 20 to Col. 13, line 45 of Paris; see also blocks S132, S142 of Paris). 

Regarding claim 15, the combination of Paris and Bremkens, as applied to claim 1 above, teaches a vehicle (see Col. 4, lines 21-67 of Paris) comprising:
one or more processors (see Col. 4, lines 21-36); and
a non-transitory computer-readable storage medium storing one or more programs for execution by the one or more processors, the one or more programs including instructions which, when executed by the one or more processors, cause the one or more processors to (see claim 28 of Paris):
receive sensor data representing a plurality of objects in an environment of the vehicle (see Col. 4, line 21 to Col. 5, line 35 of Paris);
determine that the vehicle is blocked by an object of the plurality of objects (see Col. 5, line 60 to Col. 6, line 22 of Paris; Col. 8, line 48 to Col. 9, line 45 of Paris);
determine probable locations for objects within the plurality of objects based on the sensor data and a timestamp of the sensor data (steps S130, S140, S132, S142 of Paris; see also Col. 5, line 60 to Col. 8, line 20 of Paris);
generate one or more operational commands for the vehicle while the vehicle is blocked, the generating of the one or more operational commands based on the probable locations of objects within the plurality of objects (see Col. 8, line 1 to Col. 9, line 45 of Paris; see also Col. 12, line 29 to Col. 13, line 45 of Paris; see also Col. 14, line 59 to Col. 16, line 19 of Paris; see also [0036] and [0085]-[0087] of Bremkens and the rejection of claim 1 above); and
execute, by a control circuit of the vehicle, the one or more operational commands, the executing of the operational commands comprising maneuvering the vehicle along a path that is unblocked by the object (see Col. 8, line 1 to Col. 9, line 45 of Paris; see also Col. 12, line 29 to Col. 13, line 45 of Paris; see also Col. 14, line 59 to Col. 16, line 19 of Paris; see also [0036] and [0085]-[0087] of Bremkens and the rejection of claim 1 above).

Regarding claim 16, the combination of Paris and Bremkens further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to determine that the vehicle is no longer blocked; in response to determining that the vehicle is no longer blocked, determine an amount of time elapsed from when the one or more operational commands were generated; determine whether the amount of time elapsed meets a threshold time; and in response to determining that the amount of time elapsed meets the threshold time, regenerate the one or more operational commands (see Col. 16, line 21 to Col. 17, line 25 of Paris).

Regarding claim 17, the combination of Paris and Bremkens further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to receive updated sensor data; determine that the vehicle is no longer blocked based on the updated sensor data, wherein the executing of the one or more operational commands is performed in response to determining that the vehicle is no longer blocked (see Col. 13, line 20 to Col. 17, line 3 of Paris). 

Regarding claim 18, the combination of Paris and Bremkens further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to determine that a threshold amount of time has passed from a time when the one or more operational commands for the vehicle were generated, the determining that the threshold amount of time has passed performed prior to the vehicle being unblocked; receive updated sensor data; and update the one or more operational commands based on the updated sensor data (see Col. 12, line 20 to Col. 13, line 45 of Paris; note that the sensor data and pedestrian path prediction are “regularly recalculated; see also Col. 16, line 20 to Col. 17, line 3 of Paris, wherein if the pedestrian still blocks the vehicle after the delay timer expires, the autonomous vehicle can “adjust the planned route”, i.e. recalculate the path). 

Regarding claim 19, the combination of Paris and Bremkens further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to assign a plurality of probabilities to the plurality of objects, each probability indicating how likely a corresponding object is to interfere with the vehicle’s trajectory, wherein each probability is based on location and velocity of a corresponding object (see Col. 5, line 60 to Col. 8, line 20 of Paris; note that “the autonomous vehicle can implement the foregoing process for each pedestrian detected in the scene around the autonomous vehicle). 

Regarding claim 20, the combination of Paris and Bremkens, as applied to claim 6 above, further teaches the instructions, when executed by the one or more processors, further cause the one or more processors to: generate a plurality of possible trajectories for the vehicle; select a first trajectory of the plurality of possible trajectories; identify one or more objects of the plurality of objects for the first trajectory, the one or more objects having been determined to interfere with the first trajectory; receive one or more probabilities for the one or more objects; determine whether any of the one or more probabilities meet a threshold; and in response to determining that any of the one or more probabilities meet the threshold, remove the first trajectory from consideration for the vehicle's trajectory (see at least Col. 6, lines 3-22, Col. 8, lines 1-15, and Col. 9, lines 1-28 of Paris; see also [0057]-[0060], [0074]-[0078], and [0085]-[0087] of Bremkens and the rejection of claim 6 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Herbach et al. (US 2018/0196437 A1) generally teaches:
An autonomous vehicle may include a stuck condition detection component and a communications component. The stuck-detection component may be configured to detect a condition in which the autonomous vehicle is impeded from navigating according to a first trajectory. The communications component may send an assistance signal to an assistance center and receive a response to the assistance signal. The assistance signal may include sensor information from the autonomous vehicle. The assistance center may include a communications component and a trajectory specification component. The communications component may receive the assistance signal and send a corresponding response. The trajectory specification component may specify a second trajectory for the autonomous vehicle and generate the corresponding response that includes a representation of the second trajectory. The second trajectory may be based on the first trajectory and may ignore an object that obstructs the first trajectory.

Siltanen et al. (US 2021/0287536 A1) generally teaches:
Systems and methods described herein are provided for detecting, by an approaching vehicle, that a path is blocked by one or more blocking vehicles and sending a series of negotiation messages to determine if the blocking vehicles are able to move out of the way. Capability and surroundings request messages are sent to each blocking vehicle to determine if each blocking vehicle indicates permission to move to enable the approaching vehicle to move along the path. Blocking vehicles also respond with three-dimensional data of the environment around each blocking vehicle. Feasibility of moving out of the way is determined and if feasible, each blocking vehicle is commanded to move out of the way of the path. The approaching vehicle continues traversing along the path if the blocking vehicles have been moved out of the way.

Gutmann (US 10303178 B1) generally teaches:
A system and method for avoiding or mitigating collisions by an autonomous vehicle is provided. Raw sensor data for the vehicle's environment is received, such as through a perception system of the vehicle. A trajectory is also received, the trajectory having a width corresponding to a distance that is at least as wide as the vehicle. The trajectory and raw sensor data are projected onto a grid, such as a static occupancy grid, having a plurality of cells. It is determined whether any cell that overlaps with the trajectory includes the raw sensor data. It is further determined, based on the raw sensor data, whether an obstacle is present along the trajectory. When no obstacles are determined to be present along the trajectory, the trajectory may be verified. However, where obstacles are determined to be present, the vehicle may take an action to avoid collision.

Herbach et al. (US 8996224 B1) generally teaches:
An autonomous vehicle may determine that a speed of the autonomous vehicle is less than or equal to a threshold speed, and that the autonomous vehicle has not detected a traffic control signal. The autonomous vehicle may identify a cause C for the speed to be less than or equal to the threshold speed. The autonomous vehicle may start a timer T that is based on the cause C. After the timer T expires, the autonomous vehicle may determine whether the cause C remains as a cause for the speed to be less than or equal to the threshold speed. After determining that the cause C remains the cause for the speed to be less than or equal to the threshold speed, the autonomous vehicle may send an assistance signal indicating a stuck condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669